DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the applicant’s amendment received 09/29/2022. The amendments made to the claims do not place the application in condition for allowance for the reasons set forth below. Claims 15-18, 20, and 22-28 are pending.
Response to Arguments
Applicant’s arguments filed 09/29/2022 with respect to amended claims 15 and 23 have been fully considered and are persuasive. Specifically, examiner agrees Stone and Ostrovsky fail to disclose advancing a needle from the distal facing surface [at a distal tip of the suturing device] into the section of tissue as now recited in amended claim 15 and Stone fails to disclose advancing a needle from the distal facing surface [at a distal tip of the suturing device] through the inner wall as now recited in amended claim 23. Therefore, the 102(a)(1) rejection of claims 15-19 and 21 by Stone et al., the 102(a)(1) rejection of claims 15-19 and 22 by Ostrovsky et al., and the 103 rejection of claims 23-28 by Stone et al. in view of Nobles et al. have all been withdrawn. 
Claim Objections
Claims 16-18, 20, 22, and 23-28 are objected to because of the following informalities: language inconsistency and typographical errors. 
The preamble of claims 16-18, 20, and 22 should be amended as follows “The method of applying suture to an internal biological structure of [[C]]claim 15” in order to be consistent with the preamble of independent claim 15.
Line 4 of claim 23 should be amended as follows “into [[a]] the body lumen” because the body lumen is already recited in the preamble.
Line 28 of claim 23 should be amended as follows “withdrawing the distal tip of the second suturing device.”
The preamble of claims 24-28 should be amended as follows “The method of suturing an internal lumen of [[C]]claim 23.”
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18, 20, and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the distal end" [of the suturing device] in line 12.  There is insufficient antecedent basis for this limitation in the claim. Claims 16-18, 20, and 22 are also rendered indefinite due to their dependency from indefinite claim 15.
Claim 20 recites the limitation "the elongate body" in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the distal end" [of the first suturing device] in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claims 24-28 are also rendered indefinite due to their dependency from indefinite claim 23.
Allowable Subject Matter
Claims 15-18, 20, and 22-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 15-18, 20, and 22, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, advancing the needle in a second direction different from the first direction and into engagement with a suture portion, and retracting the needle back through the section of tissue to draw the suture portion through the section of tissue.
Regarding claims 23-28, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, advancing the needle of the first suturing device in a second direction different from the first direction and into engagement with a first suture portion, retracting the needle of the first suturing device back through the first entry location to draw the first suture portion through the inner wall, advancing the needle of the second suturing device in a fourth direction different from the third direction and into engagement with a second suture portion,-3-Application No.: 16/688671 Filing Date:November 19, 2019retracting the needle of the second suturing device back through the second entry location to draw the second suture portion through the inner wall. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Hashiba (US Pub. No. 2010/0280530) discloses delivering a distal facing surface at a distal tip of a suturing device to a position within a patient and against a section of tissue (for example, see Figure 11), advancing a needle (34) from the distal facing surface into the section of tissue in a first direction, and advancing the needle (34) in a second direction different from the first direction (for example, see Figures 11-14).
	Gaber (US Patent No.6,443,962) discloses delivering a distal facing surface at a distal tip of a suturing device to a position within a patient and against a section of tissue (for example, see Figure 4A), advancing a needle (12) from the distal facing surface into the section of tissue in a first direction (for example, see Figures 4A-4B), and advancing the needle (12) in a second direction different from the first direction (for example, see Figures 4C-4D).
Griffith (US Patent No.8,100,922) discloses delivering a distal facing surface at a distal tip of a suturing device to a position within a patient and against a section of tissue (for example, see Figures 2-3), advancing a needle (20) from the distal facing surface into the section of tissue in a first direction, and advancing the needle (20) in a second direction different from the first direction (for example, see Figures 3-4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        October 5, 2022